Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2018

                                     No. 04-18-00826-CV

                           IN THE INTEREST OF K.J.J., ET AL,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01058
                     The Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER
        This is a parental termination case in which appellant filed a notice of appeal asserting
she is appealing the order of termination “heard on October 17, 2018.” The clerk’s record does
not contain a copy of a signed order terminating appellant’s parental rights. Rather, the clerk’s
record contains a document titled “JUDGE’S NOTES,” dated October 17, 2018, on which the
trial court made the following handwritten notations:

       Term. of PR re: Mom granted (o) fail to complete P/S. Post-term visits w/ Mo.
       OK. State named M/C. B.I. for these “high level need” kids[.] C&C evidence.

          This court has specifically held that “[a] judge’s handwritten notes are for his or her
own convenience and form no part of the record.” In re L.H., No. 04-13-00174-CV, 2013 WL
3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (mem. op.) (citing In re A.W.,
384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.)). In other words, judge’s notes do
not constitute an appealable order. See id. Thus, it appears there is no judgment or order from
which appellant may appeal.

        Accordingly, we order appellant to show cause in writing to this court on or before
December 14, 2018, why this appeal should not be dismissed for lack of jurisdiction based on
the absence of an appealable order or judgment. All appellate deadlines are suspended until
further order of this court.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court